



THIRD AMENDMENT TO
LOAN AND SECURITY AGREEMENT


This Third Amendment to Loan and Security Agreement is dated as of April 6, 2017
(the “Amendment”), by and between COMERICA BANK (“Bank”), ROKA BIOSCIENCE, INC.
(“Roka”) and PROMINEX, INC. (“Prominex”) (Roka and Prominex are each a
“Borrower” and collectively, the “Borrowers”).
RECITALS
A.     Borrowers and Bank are parties to that certain Loan and Security
Agreement dated as of November 21, 2013, as amended from time to time including
without limitation by that certain First Amendment to Loan and Security
Agreement dated as of May 29, 2015 and that certain Joinder and Second Amendment
to Loan and Security Agreement dated as of November 8, 2016 (as the same may
from time to time be further amended, modified, supplemented, or restated, the
“Agreement”).
B.     Borrower and Bank have agreed to amend the Agreement in accordance with
the terms of this Amendment.
NOW, THEREFORE, the parties agree as follows:
1.Principal Deferment; Refund of April 1, 2017 Payment. Notwithstanding the
terms of Section 2.1(c)(iii) of the Agreement as such Section was in effect
prior to the date of this Amendment, and provided that Borrower complies with
the terms and conditions of this Amendment and the Agreement after the date of
this Amendment, Bank agrees to defer payment of the regularly scheduled
principal payments on account of the Growth Capital III Advance that would
otherwise be due on April 1, 2017, May 1, 2017 and June 1, 2017 (the “Deferment
End Date”) provided that Borrowers shall continue to pay interest on those
amounts in accordance with the Agreement and provided further that subject to
and upon the terms and conditions of the Agreement, as amended by this
Amendment, after the Deferment End Date the Growth Capital III Advance shall be
payable in equal monthly installments of principal, plus all accrued interest,
beginning on July 1, 2017 and continuing on the same day of each month
thereafter through the Growth Capital II Maturity Date at which time all amounts
due in connection with the Growth Capital II Advance and any other amounts due
under this Agreement shall be immediately due and payable. Bank agrees to
reverse the debit made to Borrower’s account by Bank on April 1, 2017, in the
amount of $333,333.33 for principal payment.


2.The following definitions are each hereby added to, or amended in as the case
may be, Exhibit A as referenced in Section 1.1 of the Agreement to read as
follows:


“Advance” or “Advances” means a cash advance or cash advances under the
Revolving Line.
“Borrowing Base” means, as of any date of determination, an amount equal to
eighty percent (80%) of Eligible Accounts, as determined by Bank with reference
to the most recent Borrowing Base Certificate delivered by Borrower and provided
that Bank may change the foregoing based on the results of a Collateral audit.
“Borrowing Base Certificate” means the certificate substantially in the form
attached hereto as Exhibit E.
“Credit Extension” means the Growth Capital II Advance, each Advance, or any
other extension of credit by Bank to or for the benefit of Borrower hereunder.
“Eligible Accounts” means those billed trade Accounts that arise in the ordinary
course of Borrower’s business that comply with all of Borrower’s representations
and warranties to Bank set forth in Section 5.3; provided, that Bank may change
the standards of eligibility by giving Borrower written notice. Unless otherwise
agreed to by Bank, Eligible Accounts shall not include the following:
(a)    Accounts that the account debtor has failed to pay in full within ninety
(90) days of invoice date;
(b)    Credit balances over ninety (90) days;
(c)    Accounts with respect to an account debtor, twenty-five percent (25%) of
whose Accounts the account debtor has failed to pay within ninety (90) days of
invoice date;
(d)    Accounts with respect to an account debtor, including Subsidiaries and
Affiliates, whose total obligations to Borrower exceed twenty-five percent (25%)
of all Accounts, to the extent such obligations exceed the





--------------------------------------------------------------------------------





aforementioned percentage, except as approved in writing by Bank;
(e)    Accounts with respect to which the account debtor does not have its
principal place of business in the United States, except for Eligible Foreign
Accounts;
(f)    Accounts with respect to which the account debtor is the United States of
America or any state or political subdivision thereof, or by any department,
agency, public body corporate or other instrumentality of the foregoing, unless
all necessary steps are taken to comply with the Assignment of Claims Act of
1940 (31 U.S.C. 3727), as amended, or with any comparable state or local law, if
applicable, and all other necessary steps are taken to perfect Bank’s security
interest in such Account;
(g)    Accounts with respect to which Borrower is liable to the account debtor
for goods sold or services rendered by the account debtor to Borrower, but only
to the extent of any amounts owing to the account debtor against amounts owed to
Borrower;
(h)    Accounts with respect to which goods are placed on consignment,
guaranteed sale, sale or return, sale on approval, bill and hold, demo or
promotional, or other terms by reason of which the payment by the account debtor
may be conditional;
(i)    Accounts with respect to which the account debtor is an individual,
officer, employee, agent or Affiliate of Borrower;
(j)    Accounts that are billed in advance, payable on delivery, have not yet
been billed to the account debtor, progress billings, or that relate to deposits
(such as good faith deposits) or other property of the account debtor held by
Borrower for the performance of services or delivery of goods which Borrower has
not yet performed or delivered;
(k)    Accounts with respect to which the account debtor disputes liability or
makes any claim with respect thereto as to which Bank believes, in its sole
discretion, that there may be a basis for dispute (but only to the extent of the
amount subject to such dispute or claim), or is subject to any Insolvency
Proceeding, or becomes insolvent, or goes out of business;
(l)    Accounts the collection of which Bank reasonably determines after inquiry
and consultation with Borrower to be doubtful; and
(m)    Retentions and hold-backs.
“Eligible Foreign Accounts” mean Accounts with respect to which the account
debtor does not have its principal place of business in the United States and is
not located in an OFAC sanctioned country and that are (i) supported by one or
more letters of credit in an amount and of a tenor, and issued, advised and/or
confirmed by a financial institution, acceptable to Bank, or (ii) approved by
Bank on a case-by-case basis. All Eligible Foreign Accounts must be calculated
in U.S. Dollars.
“Growth Capital II Maturity Date” means September 1, 2018.
“Pricing Addendum” means that certain Amended and Restated Prime Referenced Rate
Addendum to Loan and Security Agreement dated as of the Third Amendment Date
between Borrowers and Bank (as the same may be amended and/or restated from time
to time).
“Responsible Officer” means each of the Authorized Signers set forth in the
Corporation Resolutions and Incumbency Certification Authority to Procure Loans.
“Revolving Line” means a Credit Extension of up to Four Million Dollars
($4,000,000).
“Revolving Maturity Date” means April 6, 2019.
“Third Amendment Date” means April 6, 2017.


3.Section 2.1(c)(iii) is hereby amended to read in its entirety as follows:





--------------------------------------------------------------------------------





(iii)    Repayment. Any portion of the Growth Capital II Advance that is
outstanding on June 1, 2017 shall be payable in equal monthly installments of
principal, plus all accrued interest, beginning on July 1, 2017 and continuing
on the same day of each month thereafter through the Growth Capital II Maturity
Date at which time all amounts due in connection with the Growth Capital II
Advance made under this Section 2.1(c) and any other amounts due under this
Agreement shall be immediately due and payable.
4.A new Section 2.1(d) is added to the Agreement to read as follows:
(d)    Advances Under Revolving Line.
(i)Amount. Subject to and upon the terms and conditions of this Agreement
Borrower may request Advances in an aggregate outstanding amount not to exceed
the lesser of (A) the Revolving Line or (B) the Borrowing Base. Except as set
forth in the Pricing Addendum amounts borrowed pursuant to this Section 2.1(d)
may be repaid and re-borrowed at any time without penalty or premium prior to
the Revolving Maturity Date, at which time all Advances under this Section
2.1(d) shall be immediately due and payable.


(ii)Form of Request. Whenever Borrower desires an Advance, Borrower will notify
Bank (which notice shall be irrevocable) by facsimile transmission or telephone
no later than 3:00 p.m. Pacific time on the Business Day that the Advance is to
be made. Each such telephonic notification shall be promptly confirmed by a Loan
Advance/Paydown Request Form in accordance with the Pricing Addendum. Bank is
authorized to make Advances under this Agreement, based upon instructions
received from a Responsible Officer, or without instructions if in Bank’s
discretion such Advances are necessary to meet Obligations which have become due
and remain unpaid. The notice shall be signed by a Responsible Officer.


5.Section 2.2 of the Agreement is amended to read as follows:


2.2    Overadvances. If the aggregate amount of the outstanding Advances exceeds
the lesser of the Revolving Line or the Borrowing Base at any time, Borrower
shall immediately pay to Bank, in cash, the amount of such excess.
6.A new Section 2.3(a)(iii) is added to the Agreement to read as follows:
(iii)    Advances. The Advances shall bear interest, on the outstanding daily
balance thereof, on the terms set forth in the Pricing Addendum
7.Section 2.5(b) of the Agreement is amended to read as follows:
(a)Final Payment. On the earlier of (i) the Growth Capital II Maturity Date or
(ii) the prepayment, acceleration or termination of the Growth Capital II Line
or this Agreement, in addition to the outstanding principal, accrued and unpaid
interest, and all other amounts due on such date with respect to the Growth
Capital II Line (including the Growth Capital II Prepayment Premium in
accordance with the terms of this Agreement, pro-rated for any partial
prepayment), an amount equal to Forty Four Thousand Dollars ($44,000) (the
“Growth Capital II Final Payment”); and


8.A new Subclause (d) is added to Section 2.5 of the Agreement to read as
follows:


(d)    Unused Facility Fee. Borrower shall pay to Bank a quarterly Unused
Facility Fee equal to one quarter of one percent (0.25%) per annum of the
difference between the Revolving Line and the average outstanding principal
balance of the Obligations during the applicable quarter, which fee shall be
payable in arrears within five (5) days of the last day of each such quarter and
shall be nonrefundable.
9.Section 6.2(c) of the Agreement is amended to read as follows:


(c)    Bank shall have a right from time to time hereafter to audit Borrower’s
Accounts and appraise Collateral at Borrower’s expense, provided that such
audits will be conducted no more often than every six (6) months unless an Event
of Default has occurred and is continuing.


10.A new Subclause (e) is added to Section 6.2 of the Agreement to read as
follows:







--------------------------------------------------------------------------------





(e)    within thirty (30) days after the last day of each month, Borrower shall
deliver to Bank a Borrowing Base Certificate signed by a Responsible Officer in
substantially the form of Exhibit E hereto, together with aged listings by
invoice date of accounts receivable and accounts payable in form satisfactory to
Bank.
11.Section 6.7 of the Agreement is hereby amended to read as follows:


6.7    Minimum Cash at Bank. Roka shall maintain at all times a balance of
unrestricted cash at Bank equal to at least Four Million Dollars ($4,000,000);
provided, however, that if Bank receives evidence satisfactory to Bank that Roka
has generated at least Twelve Million Dollars ($12,000,000) in revenue for the
fiscal year ending December 31, 2017, then Roka shall maintain at all times a
balance of unrestricted cash at Bank equal to at least Three Million Dollars
($3,000,000).
.
12.A new Section 13.8 is added to the Agreement to read as follows:


13.8    Confidentiality. In handling any confidential information, Bank and all
employees and agents of Bank shall exercise the same degree of care that Bank
exercises with respect to its own proprietary information of the same types to
maintain the confidentiality of any non-public information thereby received or
received pursuant to this Agreement except that disclosure of such information
may be made (i) to the parent, subsidiaries, or Affiliates and service providers
of Bank, (ii) to prospective transferees, participants, or purchasers of any
interest in the Obligations, (iii) as required by law, regulations, rule or
order, subpoena, judicial order or similar order, (iv) as may be required in
connection with the examination, audit or similar investigation of Bank, (v) to
Bank’s accountants, auditors and regulators, and (vi) as Bank may determine in
connection with the enforcement of any remedies hereunder. Confidential
information hereunder shall not include information that either: (a) is in the
public domain or in the knowledge or possession of Bank when disclosed to Bank,
or becomes part of the public domain after disclosure to Bank through no fault
of Bank; or (b) is disclosed to Bank by a third party, provided Bank does not
have actual knowledge that such third party is prohibited from disclosing such
information.
13.Exhibit C to the Agreement is hereby deleted in its entirety.


14.Exhibit D (Compliance Certificate) to the Agreement is amended and replaced
in its entirety with Exhibit D (Compliance Certificate), attached hereto.


15.Exhibit E (Borrowing Base Certificate) in the form attached hereto is hereby
added to the Agreement.


16.Any breach by Borrower of a representation or warranty contained in any
warrant to purchase stock, as amended, shall constitute an Event of Default
under the Agreement.


17.Unless otherwise defined, all initially capitalized terms in this Amendment
shall be as defined in the Agreement. Each reference to “Borrower” or
“Borrowers” in the Agreement and the Loan Documents shall mean and refer to each
Borrower, individually, and/or to all the Borrowers, collectively and in the
aggregate, as determined by Bank as the context may require. The Agreement, as
amended hereby, shall be and remain in full force and effect in accordance with
its respective terms and hereby is ratified and confirmed in all respects.
Except as expressly set forth herein, the execution, delivery, and performance
of this Amendment shall not operate as a waiver of, or as an amendment of, any
right, power, or remedy of Bank under the Agreement, as in effect prior to the
date hereof.


18.Borrower represents and warrants that (i) the representations and warranties
contained in the Agreement and the Loan Documents are true and correct in all
material respects as of the date of this Amendment (except with respect to those
representations and warranties expressly referring to a specific date, which
shall be true and correct in all material respects as of such date), and (ii)
that no Event of Default has occurred and is continuing.


19.This Amendment may be executed in two or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one
instrument.


20.As a condition to the effectiveness of this Amendment, Bank shall have
received, in form and substance satisfactory to Bank, the following:





--------------------------------------------------------------------------------





(a)this Amendment, duly executed by Borrowers;


(b)corporation resolutions and incumbency certification, duly executed by each
Borrower;


(c)Amended and Restated Prime Referenced Rate Addendum to Loan and Security
Agreement, duly executed by Borrowers;


(d)the Itemization of Amount Financed Disbursement Instructions signed by a
Responsible Officer of each Borrower;


(e)Warrant to Purchase Stock, duly executed by Borrower;


(f)First Amendment to Warrant to Purchase Stock, duly executed by Borrower;


(g)Second Amendment to Warrant to Purchase Stock, duly executed by Borrower;


(h)an audit of the Collateral, the results of which shall be satisfactory to
Bank;


(i)a growth capital fee equal to Ten Thousand Dollars ($10,000), plus a
revolving line fee equal to Sixty Thousand Dollars ($60,000), plus an amount
equal to all Bank Expenses incurred through the date of this Amendment; and


(j)such other documents, and completion of such other matters, as Bank may
reasonably deem necessary or appropriate.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
[SIGNATURES FOLLOW]





--------------------------------------------------------------------------------





 


IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the first
date above written.
 
ROKA BIOSCIENCE, INC.
 
By:
/s/ Lars Boesgaard
 
Name:
Lars Boesgaard
 
Title:
Vice President, Chief Financial Officer
 
 
 
 
PROMINEX, INC.
 
By:
/s/ Lars Boesgaard
 
Name:
Lars Boesgaard
 
Title:
Director, Treasurer
 
 
 
 
COMERICA BANK
 
By:
/s/ James Tai
 
Name:
James Tai
 
Title:
SVP
 
 
 








--------------------------------------------------------------------------------





EXHIBIT D
COMPLIANCE CERTIFICATE
Please send all Required Reporting to:            Comerica Bank
Technology & Life Sciences Division
Loan Analysis Department
1800 Bering Drive, San Jose CA 95112
Email directly to: aong@comerica.com  and PaloAltoTLSComplianceMail@comerica.com



FROM:        ROKA BIOSCIENCE, INC. and PROMINEX, INC.
The undersigned authorized Officer of ROKA BIOSCIENCE, INC. and PROMINEX, INC.
(each a “Borrower” and collectively, the “Borrowers”), hereby certifies that in
accordance with the terms and conditions of the Loan and Security Agreement
between Borrowers and Bank (the “Agreement”), (i) each Borrower is in complete
compliance for the period ending __________________________ with all required
covenants, including without limitation the ongoing registration of intellectual
property rights in accordance with Section 6.8, except as noted below and (ii)
all representations and warranties of Borrowers stated in the Agreement are true
and correct in all material respects as of the date hereof. Attached herewith
are the required documents supporting the above certification. The Officer
further certifies that these are prepared in accordance with Generally Accepted
Accounting Principles (GAAP) and are consistently applied from one period to the
next except as explained in an accompanying letter or footnotes.
Please indicate compliance status by circling Yes/No under “Complies” or
“Applicable” column.


REPORTING COVENANTS                REQUIRED                    COMPLIES
Company Prepared Monthly F/S             Monthly, within 30
days                YES     NO
Compliance Certificate and Borrowing Base Certificate        Monthly, within 30
days                YES     NO
CPA Audited, Unqualified F/S                Annually, within 180 days of
FYE            YES     NO
Annual Business Plan (incl. operating budget)         Annually, within 30 days
of FYE                YES     NO
Audit                        Annual                         YES     NO


If Public:
10-Q                         Quarterly, within 5 days of SEC filing (50
days)        YES     NO
10-K                        Annually, within 5 days of SEC filing (95
days)        YES     NO


Total amount of Borrower’s cash and             Amount:
$__________________________            YES     NO
investments
Total amount of Borrower’s cash and            Amount:
$__________________________            YES     NO
investments maintained with Bank
                        DESCRIPTION                    APPLICABLE


Legal Action > $200,000                 Notify promptly upon notice
_________________        YES     NO
Inventory Disputes > $200,000                Notify promptly upon notice
_________________        YES     NO
Mergers & Acquisitions > $250,000            Notify promptly upon notice
_________________        YES     NO
Cross default with other agreements >$200,000        Notify promptly upon notice
_________________        YES     NO





--------------------------------------------------------------------------------





Judgment > $200,000                    Notify promptly upon notice
_________________        YES     NO


FINANCIAL COVENANTS                REQUIRED            ACTUAL        COMPLIES
Minimum Cash and Bank                $4,000,000 (unless $12,000,000
in    $_____________ YES     NO
revenue for FYE 2017, then $3,000,000)


OTHER COVENANTS                REQUIRED            ACTUAL        COMPLIES


Permitted Indebtedness for equipment leases
        <$200,000            ________________________    YES     NO
Permitted Investments for stock repurchase
            <$200,000            ________________________    YES     NO
Permitted Investments for subsidiaries
            <$200,000            ________________________    YES     NO
Permitted Investments for employee loans             <$200,000
        ________________________    YES     NO
Permitted Investments for joint
ventures            <$200,000            ________________________    YES     NO
Permitted Liens for equipment leases             <$200,000
        ________________________    YES     NO
Permitted Transfers                     <$200,000
        ________________________    YES     NO


Please Enter Below Comments Regarding Violations:


The Officer further acknowledges that at any time Borrower is not in compliance
with all the terms set forth in the Agreement, including, without limitation,
the financial covenants, no credit extensions will be made.


Very truly yours,


                        
Authorized Signer


Name:                        




Title:     





--------------------------------------------------------------------------------







EXHIBIT E
[Borrowing Base Certificate]





